The Chancellor.
This case is not brought within the principle contended for by the defendant’s counsel.- The *53,'jili charges that the plaintiffs are seised in fee of their respective shares of the estate in the island of Jamaica, and that they have, until lately, received their proportion of the income of the estate, which has been for a long time under the management of the defendant, and that he now neglects or refuses to account, under some pretence of right or title to the whole estate. The mere suggestion of such pretence is not sufficient to defeat the plaintiffs’ right to an account. If the defendant has any title, in exclusion of the plaintiffs, he must set it forth affirmatively, and it will then be in time to discuss the question, whether the suit ought to stay, until the title is established by the local tribunals in the island of Jamaica. The bill avers a seizin in fee by the plaintiffs, as tenants in common, and that the exclusive title set up by the defendant in conversation, is mere pretence; and so I shall intend it to be, until the title is shown to this court
Pica overruled, (a)

a) Vide M’Intyre v. Mancius, ante, page 40.